IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42464

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 469A
                                               )
       Plaintiff-Respondent,                   )   Filed: April 21, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
THOMAS BENJAMIN LAIRD,                         )   AMENDED OPINION
                                               )   THE COURT’S PRIOR OPINION
       Defendant-Appellant.                    )   DATED APRIL 17, 2015
                                               )   IS HEREBY AMENDED
                                               )
                                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years with three
       years determinate for burglary and grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge



PER CURIAM
       Thomas Benjamin Laird was convicted of burglary, Idaho Code § 18-1401, and grand
theft, I.C. §§ 18-2403(1), 18-2407(1)(b), and 18-2409. The district court imposed concurrent
unified sentences of ten years with three years determinate. Laird appeals, contending that his
sentences are excessive.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Laird’s judgment of conviction and sentences are affirmed.




                                                   2